Citation Nr: 1427756	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  03-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability, including arthritis and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980, with additional service in the Army Reserves and Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a back disability.

A hearing on this matter was held before the undersigned Veterans Law Judge on March 17, 2008.  A copy of the hearing transcript has been associated with the file. 

In July 2008, the Board reopened and remanded the claim of entitlement to service connection for a back disability.  In February and November 2011, August 2012, June 2013, and December 2013, the Board remanded for further evidentiary development.


FINDING OF FACT

It is at least as likely as not that the Veteran's thoracolumbar arthritis and DDD are attributable to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for thoracolumbar arthritis and DDD are met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 111; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities that might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a back disability.  He asserts that his current back problems were the result of an injury that he sustained after he jumped out of an airplane during service and landed wrong.  See March 2008 Central Office hearing transcript, pgs., 9-10.  In the alternative, he has indicated that his current back disability is secondary to his pes planus.  The Veteran has been awarded service connection for bilateral pes planus with metatarsalgia, right tarsal tunnel syndrome and left tarsal tunnel syndrome.

Service treatment records (STRs) during the Veteran's active service included October and November 1977 treatment records that noted that the Veteran had questionable atypical migraines for a month for which he was hospitalized for a week and underwent a spinal tap.  He was placed on limited duty in October 1977 status post lumbar puncture.   In November 1977, he had complaints of pain at the point of the lumbar puncture.  The impression was that his lumbar puncture pain was probably psychological.  On October 1979 separation examination, a clinical evaluation of his spine was normal; only mild pes planus was noted. 

On May 1980 VA examination, the Veteran reported a history of having, among other things, a bad back.  He claimed that he did not have this condition prior to service.  He also reported during the course of the examination a history of multiple parachute jumps while in Airborne School and landing wrong during one particular jump in which he hit his head.  

January 1986 enlistment examination and July 1989 and June 1993 periodic examinations from the Army National Guard and STRs were negative for any complaints, treatment, or diagnoses related to a back disorder.  On accompanying reports of medical history, the Veteran denied having recurrent back pain.

A July 1994 Statement of Medical Examination and Duty Status showed that while attending Active Duty for Training from July 9 to July 13, 1994, at Fort Polk, the Veteran suffered lower back pain and numbness of his legs.  Service treatment records reflect that the Veteran had complaints of back and foot pain from carrying his back pack and load bearing equipment.  He was admitted to the intensive care unit.  He was discharged the following day and diagnosed with low back pain.   He was to return to duty with a limitation of "no heavy loads."  He was assessed with pain in the region of the lower back and peripheral nerve damage.  

An April 1995 VA examination included a CT of the lumbar spine that revealed a bulging disc at the level of L4-L5.  

STRs dated in February 1998 showed that the Veteran was seen for complaints of pulling on the right side of back muscle in the lateral region when bending over to pick up his gear and sleeping bag.  Also, service personnel records included a February 1999 memorandum for the record that noted that the Veteran used marijuana (in 1997) to help with his back pain.  

With regard to service connection on a direct incurrence basis, the Board acknowledges that the only complaint of low back pain during active service was a result of the Veteran's lumbar puncture in October 1977 to determine the etiology of his migraine headaches.  However, shortly after his discharge from active duty service, he indicated that he had a bad back and did not have this condition prior to service.  He also indicated that he had multiple parachute jumps and one time hit his head when he landed wrong.  His service personnel records document he was awarded a parachute badge.  Therefore, he likely experienced several parachute jumps.  

The Veteran has a current diagnosis of Transforaminal Lumbar Interbody Fusion at L3/4 L4/5 andL5/S1 status post lumbar laminectomy and lumbar spondylosis.  See December 2013 diagnostic studies from the Virginia Spine Institute and January 2014 CT of the Lumbar Spine from Valley Health.  A November 2012 operative report from Reston Hospital Center included such diagnoses as lumbar spondylolisthesis, spondylosis, spinal stenosis, disk herniation, and annular tear.

In regards to whether or not the Veteran's current lumbar spine disorder is related to service, there appears to be conflicting medical evidence.

Evidence against the Veteran claim includes a September 2010 VA examination, in which the examiner determined that there was no objective evidence to show that the Veteran had aggravation of his arthritic spine, arms, and hand condition.  She reasoned that the arms and hands were not affected by the feet in any person as this was incompatible with basic science/pathology.  The examiner noted that the spine condition did not show up until 20 years after the Veteran was diagnosed with the service-connected foot condition.  The examiner determined that the Veteran's spine condition was related to aging and obesity and was not related to any other musculoskeletal condition, specifically not pes planus.  

In February 2011, a VA examiner opined that the Veteran's arthritis of the back was not caused by or a result of in-service parachute jump injury.  The examiner reasoned that the Veteran's pattern of degenerative arthritis and disc disease was consistent with aging as it involved the whole spine.  The examiner added that the service records did not reflect any injury that would likely serve as a nexus for his current spine disease.  The examiner found that the Veteran did not have any continuous spine symptoms until 1999, had laborious jobs activities after leaving service in 1980, and had been overweight for many years.  The examiner reported that although injuries could contribute to early development of degenerative disc disease, the most common causes were genetic predisposition and obesity.  There was insufficient evidence of contributing spinal disease related to any specific active duty injury or period of service.   

In December 2011, another VA examiner found that there was "no lesion in the lumbar spine level to cause low back pain," and that stretching of ligaments without prolapse of the discs or pressure of the nerve roots could cause mild pain in the lumbar area.  However, because there was no evidence of lesion on MRI, the examiner found that "the question of its causation by ... parachute jumps in 1978 does not arise."  

In an October 2012 opinion, a VA examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury event or illness.  The examiner noted that a September 2012 MRI showed that he had L5-S1 bulging disc, T12-L1 anterior disc protrusion and osteophyte complex, L3-L4 mild facet hypertrophy, and L4-5 facet hypertrophy causing mild biforamen narrowing.  Nerve condition studies and EMG, as well as skin biopsy of right thigh and left calf pointed to small fiber polyneuropathy with an unknown etiology to date.  The examiner reported that the Veteran had a lumbar and cervical spine disorder associated with polyneuropathy disorder, etiology unknown to date.  The examiner indicated that it was unlikely probable that this disorder had its onset during military service during the 1978 jump.  Based on medical evidence (documentation) it was not likely that one parachute jump in 1978 initiated this multi-level spine disorder resulting in small fiber polyneuropathy of both the upper and lower extremities years later.  This likely could be systemic, metabolic as well as other multi-factorial causes other than the one parachute jump in 1978.  The examiner found that the Veteran's service record did not reflect any injury that would likely serve as a nexus for this generalized spine disorder.  Furthermore, it was not likely that his chronic pes planus and history of tarsal release surgery were sufficient to initiate the multi-level spine disorder, specifically in the lumbar spine.  The examiner stated that there was insufficient evidence to relate to one single parachute injury to the progressive generalized spine disorder noted since he left the military service.  

In a June 2013 opinion, a different VA examiner stated that the Veteran's spine conditions were not made worse by service-connected bilateral pes planus with metatarsalgia and bilateral tarsal tunnel syndrome, and that there was no evidence to support a worsening of the lumbar spine conditions related to any foot conditions. 

In February 2014, a VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's service treatment records (STR's) mentioned that he had some back pain over the site where a lumbar puncture occurred from his spinal tap.  However, there were no further records to indicate he had back problems while in service; nor were there medical records to indicate he had back problems until the mid-1990s.  The examiner indicated that he could only assume the Veteran's current back problem was in reference to his one STR note indicating he had pain over the puncture site, but because the provider did not comment further in the history, the examiner would have to resort to mere speculation.  

The examiner reported that and August 2011 pathology report diagnosed the Veteran with small fiber neuropathy, which may be the condition he likely presented with in 1980; however the examiner could not make this determination without resorting to mere speculation as there is no further documentation.  The examiner stated that this condition was not related to his back as small fiber neuropathy is not caused by lumbar spine conditions.  

The examiner opined that in regards to his current back diagnosis on a November 2012 operative report of lumbar spondylolisthesis, spondylosis, spinal stenosis, disk herniation, and annular tear, these conditions were less likely than not incurred in or caused by service.  The examiner reasoned that there were no service treatment records to show that the Veteran had a significant back condition and he presented over 15 years after service with the condition. 

Evidence in favor of the Veteran's claim includes a May 1980 VA examination, within a couple of months from his discharge from active duty, in which the  Veteran reported a history of having bad legs, feet, and back and that he did not have these problems prior to service.  He indicated that he had multiple parachute landings while in Airborne School and had one particular rough parachute landing in which he hit his head.  

Correspondence received in September 2008 in which Dr. V.V.K. indicated that the overall conclusion from MRI studies and from the University of Virginia consultations was that there were degenerative changes, which could be best described as "wear and tear."  Dr. V.V.K. reported that overall the Veteran understood the nature of his illness and the fact that it might be a result of him being a paratrooper in the US Army.

In February 2009, the Veteran submitted articles regarding a retrospective study of injuries in military parachuting as well as spinal cord injuries in skydivers.  In October 2013, he submitted a copy of "A BIOMECHANICAL STUDY ON THE PARACHUTE LANDING FALL."

In March 2013 correspondence, Dr. B.R.S., of the Virginia Spine Institute indicated that the Veteran had injuries, including disc herniations and diffuse systemic arthritis due to his service as a paratrooper while a member of the First 75th Ranger Battalion from 1977 through 1978.  Dr. B.R.S. reasoned that with the hard openings and hard landings that the Veteran sustained as a member of the Airborne Ranger Battalion as well as his thirteen years of infantry service, he believed that these conditions were service connected.  Dr. B.R.S. noted that the Veteran also served three years in the Army from 1977 through 1980, three years  in a Hagerstown Reserve Unit from 1980 through 1983, and he also served thirteen years in the light infantry with the Army National Guard from 1986 through 1999.  Dr. B.R.S. reported that although in some situations disc herniation and arthritis may be simply degenerative, he believed that the Veteran's years of abuse during service led to his current condition.  Dr. B.R.S. believed that these injuries progressively worsened over the years and were directly associated with the Veteran's military service.  Treatment records from Dr. B.R.S. dated from July 2001 to March 2013 accompanied his opinions.  

In the alternative, on April 1998 VA examination, the examiner noted that the Veteran had symptoms of foot pain with some mild degree of back pain upon standing, which were likely due to pes planus.  In a July 2013 treatment record from Arthritis & Sports, Dr. L.S.W. reported that the Veteran presented with bilateral foot deformity and that his gait was off quite a bit and seemed to make his back pain worse.  

The Board observes that the Veteran has consistently stated that his low back problems began in service and that he had recurring back problems since that time.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to report about observable symptoms.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Veteran has consistently provided competent and credible evidence that he has had back symptoms since an incident around 1978 when he landed a parachute jump incorrectly while on active duty as a paratrooper, and the Board finds no reason to question the veracity of such statements.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this regard, during the course of seeking treatment at the Martinsburg VAMC, in January 1994, the Veteran indicated that he had chronic back pain since 1978, after a parachute accident while on active duty.  The Veteran made this statement well before he ever filed a claim for a back disability.  In other words, his statement when seeking medical treatment at that time was not for the purposes of seeking a monetary reward and appeared to simply have been made during the course of receiving treatment as opposed to being in association with a compensation claim.  Thus, the Board finds the Veteran's assertions of in-service symptomatology and continuing symptoms to be credible.  

The Board acknowledges that the Veteran has provided a slightly varied history regarding when he began to have back problems.  Treatment records from the Martinsburg VAMC dated back to January 1994 documented ongoing reports of back pain and in April 2000, he gave a history of a parachute injury in 1978.  In June 2003, he reported that he had had back pain since 1978 and blamed his constant back pain on his service as a paratrooper.  Treatment records form Winchester Orthopaedic Associates, LTD. dated in March, July, and August 1999 noted a history of chronic back pain and an injury in 1978.  Treatment records from Amherst Family Practice and Dr. G.J.K. included a February 2000 treatment record that noted a history of a parachuting accident in 1978.  In April 2000, the Veteran indicated that he had chronic low back pain since his parachuting injury in 1978.  A January 2001 treatment record noted that the Veteran was dealing with chronic problems as a result of parachute jumping back in the 1970s, including chronic back and leg pain.  Treatment records from the Winchester Medical Center and Winchester Surgical Clinic dated May and June 2003 noted the Veteran's complaints of back pain, which he felt may have been related to the parachute malfunction accident 25 years ago.  In May 2005, a Physical Work Performance Evaluation Summary and neuropsychological evaluation from the Woodrow Wilson Rehabilitation Center noted that the Veteran had had low back pain since a parachute failed to open when he was 18 years in July 1977.  

Further supporting the Veteran's assertions, in a statement received in November 2006, L.A.R., the Veteran's sister, indicated that she saw her brother around the summer of 1978 and recalled him mentioning something about one of his jumps that went wrong and he ended up in the hospital.  In a statement received in November 2006, R.L.H., the Veteran's mother, recalled the Veteran telling her that he had an accident when jumping out of a plane during a unit jump exercise when he came to visit her in Frankfurt, Germany between 1976 and 1979.  

Overall, despite the slight variances regarding the onset of symptomatology, he has maintained that he did not have the symptoms prior to service.  Additionally, he has suggested that his back pain began in service, particularly when he landed wrong during one of his parachute jumps around 1978, and has continued since that time.  Again, the Board finds the Veteran's assertions of in-service symptomatology and continuing symptoms to be credible. 

Therefore, given that the Veteran has continually complained of low back pain beginning during active service, particularly after he landed wrong during one of his parachute jumps, service personnel records showed that he received a parachute badge, there is evidence within a year of his discharge from active duty service of complaints of back symptoms that did not exist prior to service, and in light of the present medical evidence of a back disability, including arthritis and DDD, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's current back disability to active service.  While the medical opinions are split, the overall evidence is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for thoracolumbar arthritis and DDD is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for thoracolumbar arthritis and DDD is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


